UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

— ee ee EE a ee ee xX
UNITED STATES OF AMERICA,
9B8er778-1 (DLC)
-y-
ORDER

CHARLES MICHAEL KEE,

Defendant. :
eee ee EE ea ee a ee x

DENISE COTE, District Judge:

The defendant, who is incarcerated at Edgefield FCI in
South Carolina, has informed the Court that he consents to
participate in the June 25 resentencing in this case by
videoconference as opposed to in person. It is hereby

GRDERED that no later than June 3, 2021, the Government
shall advise the Court regarding what platform can be utilized
to permit such participation.

Dated: New York, New York
May 19, 2021

flan.

ISE COTE
United st tes District Judge

 
